Citation Nr: 0718043	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to May 1954 
and January 1957 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Regional Office 
(RO) in St. Louis, Missouri.  In December 2004, the veteran's 
file was transferred to the Des Moines, Iowa, RO.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's bilateral hearing loss is manifested by no 
more than auditory acuity level IV in each ear.

3.  The competent medical evidence does not reflect that the 
veteran's service-connected residuals of left foot injury 
have resulted in moderately severe disability.
	

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.85 Diagnostic Code 6100 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of injury to the left foot have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence  VA will 
seek to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty with respect to the VCAA 
prior to Board adjudication.  In correspondence dated in 
August 2003 and June 2004, the RO advised the veteran 
predecisionally as to each issue on appeal.  These letters 
advised the veteran of what the evidence must show to 
establish an increased rating for a service-connected 
disability.  These letters also advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183.

The Board notes that the VCAA notice failed to address the 
element of the effective date of any increased rating of 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).  In 
that regard, because the claims for increased rating are 
being denied herein, no effective date for award will be 
assigned and the omission of this element from the VCAA 
notice resulted in no prejudice.

The Board also finds that the duty to assist has been 
satisfied.  The RO obtained treatment records from the VA 
medical center (VAMC) and provided the veteran with VA 
examinations.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Increased Ratings Generally

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


Rating Defective Hearing

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In this case, service connection for defective hearing was 
granted by a rating decision dated in September 2002 and a 10 
percent rating was assigned, based on an August 2002 VA 
audiological examination. At that time, pure tone thresholds, 
in decibels, were as follows:   


HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
40
60
65
65

The average pure tone threshold was 59 in the right ear and 
58 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 80 
percent in the left ear.  Thus, the veteran's hearing in the 
each ear under Table VI was at level IV.  38 C.F.R. § 4.85, 
Table VI.  This would result in a 10 percent rating for 
defective hearing under Table VII.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.

The veteran submitted his own treatment record of a VA 
audiological evaluation conducted in July 2003. At that time, 
pure tone thresholds, in decibels, were as follows:   


HERTZ



1000
2000
3000
4000
RIGHT
60
60
Not shown
55
LEFT
50
60
Not shown
55

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.  
This examination is not acceptable as a rating examination 
without all needed information, such as the hearing loss at 
3,000 cycles per second.  However, the Board observes that 
the data provided appear consistent with the rating 
examinations on file.  

The veteran again underwent a VA audiology examination in 
August 2003.  At that time, pure tone thresholds, in 
decibels, were as follows:   


HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
40
60
65
65

The average pure tone threshold was 59 in the right ear and 
58 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 80 
percent in the left ear.  Thus, the veteran's hearing acuity 
in the each ear under Table VI is at level IV.  38 C.F.R. 
§ 4.85, Table VI.  As noted, this results in a 10 percent 
rating for defective hearing under Table VII.  38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty, but the objective clinical 
evidence of record does not support a higher evaluation for 
his bilateral hearing loss at this time.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board must 
accordingly find that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his bilateral hearing loss disability.


Rating Residuals of a Left Foot Injury

The veteran's service-connected foot disorder is currently 
rated under Diagnostic Code 5284, which provides for a 10 
percent evaluation for foot injuries that are productive of 
moderate disability; a 20 percent evaluation for foot 
injuries that are productive of moderately severe disability; 
and a 30 percent evaluation for foot injuries that are 
productive of severe disability.  With actual loss of use of 
the foot, assignment of a 40 percent evaluation is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

It is noted that words such as "moderate," "moderately 
severe," and "severe" as used in the various diagnostic codes 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  All evidence must be 
evaluated in arriving at an appropriate rating that would 
compensate the veteran for losses such as impairment in 
earning capacity and functional impairment.  38 C.F.R. §§ 
4.2, 4.6.

Service connection was granted for residuals of injury to the 
left foot by a rating decision dated in March 1983.  It was 
found based on VA examination in February 1983 that while 
operating a lawnmower, the veteran had been struck on the 
dorsum of the foot by a piece of the motor's housing which 
had been broken off by a rock.  Intermittently since the 
injury, he had had numbness and coldness of the foot.  There 
was a large scar over the dorsal aspect of the foot but there 
was good sensation distally.  There was an area about 3 
centimeters by 6 centimeters where the veteran reported 
decreased sensation.  The veteran had mild to moderate 
tenderness under the 2nd-4th metatarsal heads, and X-rays 
showed an old 2nd metatarsal neck fracture and questionable 
3rd-4th metatarsal base fractures which were well healed.  

Additional VA examinations of the foot conducted in November 
1994 and July 1996 showed continuation of the veteran's 
service-connected injury residuals without significant change 
in those residuals.

VA examination of the feet in August 2002 revealed a reported 
history of the left foot swelling daily without pain.  The 
veteran did not take medicine for the swelling.  He used a 
cane about one time a week to control the pressure on his 
left foot.  Examination disclosed a well-healed nontender 
surgical scar across the distal aspect of the distal 
metatarsals.  The left foot was "Grade II diffusely 
swollen" as compared to the right.  Heel and toe walking 
could be done but caused moderate foot pain if attempted.  
Ranges of motion of the ankles and feet were bilaterally 
equal and adequate.  X-ray showed calcaneal spur but no bone 
destruction.

In May 2004, the veteran was seen in the VA podiatry clinic 
for debridement of nails and calluses.  Also in May 2004, a 
VA X-ray of the left ankle showed minimal osteoarthritic 
changes, small plantar calcaneal spur, and marked soft tissue 
swelling, without fracture or dislocation.  At June 2004 VA 
foot treatment, the veteran complained of pain in the left 
heel, worse when bearing weight.  There was tenderness on the 
lateral margin of the foot.  Pain medicine was prescribed and 
possible plantar fasciitis was diagnosed.  

A June 2004 VA foot examination revealed the veteran's 
complaints of pain in the left heel and swelling in the left 
foot precipitated by walking more than half a block.  He took 
a pain pill daily.  He used a cane in the left hand "now and 
then."  He walked with a slight limp favoring the left leg, 
which he attributed to an unrelated problem in the left calf.  
Examination showed a well-healed, nontender, nonadherent 
traumatic scar over the dorsum of the left forefoot, between 
the 3rd and 4th toes, measuring about 8 cm. in length.  The 
left ankle had good range of motion as compared to the left.  
There was a good posterior tibial pulse but the examiner 
could not palpate a dorsalis pedis.  The toes were normal.  
There was tenderness to deep palpation of the plantar aspect 
of the heel.  The impressions were healed wound to the dorsum 
of the left foot, and symptomatic calcaneal spur.  The 
examiner added that it appeared that the veteran's primary 
pain was due to his calcaneal spur and that the area of the 
foot involved in the injury did not appear to be symptomatic.  
It was the opinion of the examiner that the left foot 
condition was basically unchanged from the rating noted in 
the past. 

Based on consideration of the history of the disability, the 
Board concludes that the residuals of the veteran's service-
connected injury most closely approximate the moderate level 
of impairment of the current 10 percent disability rating.  
This 10 percent disability rating includes consideration of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board understands that the veteran 
currently contends that his limp is due to his left foot 
injury, that he must wear shoes with "give" in them because 
of his foot swelling, and that he can stand only for short 
periods due to his left foot pain and that, thus, a higher 
rating is warranted.  The veteran also contended, in his June 
2004 statement, that he was told that the changes shown on 
the May 2004 foot X-ray were related to his left foot injury.  
However, the Board is mindful that a medical relationship to 
the service-connected injury must be shown in order for the 
veteran's symptoms to be considered part of the service-
connected disability.  No relationship has been shown 
medically between the X-ray changes shown in May 2004 and the 
veteran's left foot injury, nor has any such relationship 
been shown as to the veteran's limp.

The Board finds the June 2004 examination report to be highly 
probative in determining the veteran's current disability 
rating.  The Board notes that this examination was conducted 
by a physician competent to render this medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The opinion 
is based on a review of the claims file, as indicated by the 
comment that the veteran's disability had not changed since 
the last rating.  And, it is the most recent full examination 
of the foot on record.  Therefore, the Board finds much 
probative value in this opinion.  

A review of all of the evidence, assigning the greatest 
weight to the June 2004 examination, does not justify 
granting a disability rating in excess of 10 percent for the 
veteran's service-connected left foot disability.  The June 
2004 report describes the veteran's complaint of pain with 
swelling in his left foot.  It notes the occasional use of a 
cane.  Its other findings include symptomatic left calcaneal 
spur.  This report also notes that the primary pain is not 
residual to the left foot injury, and, it goes so far as to 
say that the area of the foot injured in service did not 
appear symptomatic.  Finally, it notes that that the 
residuals of the left foot injury have not changed since the 
preceding rating on record.  Therefore, the Board concludes 
that the veteran's left foot disability does not warrant a 
rating in excess of 10 percent under Diagnostic Code 5284.

The Board notes that no other criteria for rating the foot 
may be applied to this claim.  Of the applicable criteria, 
only Diagnostic Codes 5276 (acquired flatfoot), 5278 
(acquired claw foot), and 5283 (malunion or nonunion of 
tarsal or metatarsal bones) offer a higher disability rating.  
However, there is no evidence that the veteran has any of 
these disabilities.  No additional rating for the veteran's 
scar is warranted as the scar is nontender, nonpainful, 
nonadherent, etc.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.118, Diagnostic Code 7802 et seq.  
Therefore, compensation under a different diagnostic code is 
not warranted.

The evidence in this case fails to show marked interference 
with employment due to the service-connected disabilities 
beyond that contemplated in the assigned ratings, and the 
veteran has never been hospitalized for his disabilities.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321 (2006).

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of an 
injury to the left foot, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


